Title: To James Madison from Jose Martin de Pueyrredon, 31 January 1817
From: Pueyrredon, Jose Martin de
To: Madison, James

DuplicadoExmo SõrBues. Ayres Enero 31 de 1817.
Empeñado mas que nunca este Gobierno en la presente lucha, para llevar al termino la feliz independencia que han jurado y proclamado los Pueblos, se hán tentado todos los arbitrios para precaver los ríesgos, estar á las resultas, y poner el Sello al decoroso caracter que ya imbestímos.  Apesar de tan plausibles proyectos, no se les dá á la causa un empuje capaz de aterrar al enemigo haciendole conocer la debilidad de su empresa, por que falto de fondos suficientes paralizó á veces las medidas hostiles, y otras no lleban el vigor qe. pide nuestro sagrado empeño.  En tan duro conflicto, me ha deparado la providencia un auxilio por Dn. Juan Devereux, al qual he sido invitado por el Consul de esos Estados Mr. Tomas Lloyd Halsey, de dos millones de pesos, que sobre ciertas condiciones podrán prestarse á este Gobíerno, y no hé trepidado en admitirlo.  Asi por la necesidad que ma esta aceptacion como por las caues del contracto; el ha Sido aprobado por las Autoridades competentes, y de acuerdo con el indicado Consul se hán sancionado los Articulos que lo harán subsistente, y son adjuntos.  Solo resta que por parte de ese Gobierno se preste toda la proteccion necesaria para su realizacion, y es cabalmente lo que estos Pueblos ruegan á V. E. por mi conducto.  Persuadidos como se hallan de que la libertad de que gozan estos Estados, es la misma que ellos proclaman, tienen tal confianza en la garantia de ese Gobierno por este prestamo, que yá Se entregan al dulce placer de una amistosa correspondencia entre Hermanos, y ofrecer desde ahora la mas sincera cordialidad, y reciproca union en obsequio de la justa causa que defienden.  Dios gue. a V.E. muchos. as. Exmo. Señor

J. Mn. de Pueyrredon

